 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   RUSSELL SMITHSON,

 9                             Plaintiff,                 Case No. C19-1672 RAJ-MLP

10          v.                                            MINUTE ORDER

11   SUZI PUCKETT, et al.,

12                             Defendants.

13

14          The following Minute Order is made at the direction of the Court, the Hon. Michelle L.

15   Peterson, United States Magistrate Judge:

16          The parties submitted a proposed stipulated protective order. (Dkt. # 21.) Local Civil

17   Rule 26(c)(2) requires that parties departing from this district’s model protective order provide

18   the Court with a redlined version identifying departures from the model. No redlined version has

19   been provided. The Court will consider the stipulated motion after provision of the redlined

20   version.

21

22   //

23   //




     MINUTE ORDER - 1
 1        Dated this 24th day of February, 2020.

 2                                                    William M. McCool
                                                      Clerk of Court
 3
                                                   By: Michael Williams
 4                                                     Deputy Clerk

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     MINUTE ORDER - 2
